 THE HAMILTON TOOL COMPANY571The Hamilton Tool CompanyandInternational Union,Upon the entire record in this case, the Board finds:United Automobile,Aerospace and AgriculturalIm-After a Board-conducted representation election inplementWorkers of America,UAW, Local No.which the Federation and the United Steelworkers of1688.Case 9-AC-22America, AFL-CIO (Steelworkers), were on the ballot,May 28, 1971DECISION AND ORDEROn February 7, 1969, a representation election' wasconducted among the employees of the Employer in anappropriate unit.2 Thereafter, on February 17, 1969,Hamilton Tool Employees Independent Federation,Inc., hereinafter referred to as the "Federation," wascertified as the representative of the employees of theEmployer. On April 28, 1970, the Petitioner, Interna-tionalUnion,UnitedAutomobile,Aerospace andAgricultural Implement Workers of America, UAW,Local No. 1688, hereinafter referred to as the "UAW,"filed the instant request to amend the certification so asto designate it in place of the Federation as the repre-sentative of the Employer's employees.The Employer alone opposes the granting of theamendment, contending that: (1) the requested amend-ment would result in a change in the representativeitself rather than a mere change in the name of therepresentative; (2) the requested amendment would vi-olate the Board's contract-bar rules; (3) UAW partici-pation in the Federation's affairs amounted to a raidinvalidating all actions taken; (4) the procedure used toaffiliate with the UAW did not comply with minimumstandards of due process and did not provide adequatesafeguards; and (5) the Federation remains a poten-tially viable functioning organization. The Federationdid not enter an appearance at the hearing.A hearing was held on June 9, 10, and 18, 1970, atCincinnati, Ohio, before Hearing Officer D. Patton Pel-frey. Pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director transferred the case tothe National Labor Relations Board for decision. TheEmployer and the Petitioner filed briefs with theBoard.'The Hearing Officer's rulings made at and after thehearing are free from prejudicial error and are herebyaffirmed.Case 9-RC-7980The appropriate unit, as set forth in the Board's Decision, is. all produc-tion and maintenance employees,including plant clerical employees, em-ployed by the Employer at its plant at Walnut and Ninth Street and theNinth Street annex, Hamilton, Ohio, but excluding all office clerical em-ployees, coop students, technical employees, time study employees, guards,professional employees and supervisors as defined in the Act'By Board order, oral argument was held in this case on December 7,1970 All parties participatedMember Kennedy did not participate in theoral arugment, however, he has read the transcript of the oral argument, thebriefs, and the entire record in this casethe Federation was certified in July 1965 as the repre-sentative of the employees of the Employer. Subse-quently, the Federation and the Employer entered intoa collective-bargaining agreement which had an expira-tion date of February 21, 1969. On February 7, 1969,a second Board election was conducted among the Em-ployer's employees with the Federation and the Steel-workers on the ballot. On February 17, 1969, the Fed-eration was again certified as the collective-bargainingrepresentative of the Employer's employees. Subse-quently, the Federation and the Employer extended thecollective-bargaining agreement of February 1, 1969,until April 25, 1969. Negotiations for a new contractwere unsuccessful and resulted in a strike which lastedfrom April 26, 1969, until May 25, 1969. On May 26,1969, the Federation and the Employer entered into acollective-bargaining agreement which has an expira-tion date of May 26, 1972.Sometime during the course of the strike, five mem-bers of the Federation, including the president, the firstvice president, and a trustee of the Federation, met withRay Schmidt, an attorney who also represented thePetitioner. Sometime later, but also during the strike,the officers and committeemen of the Federation metwith two UAW representatives and discussed "wages,the dues ... what had to be done to affiliate with theUAW" and the UAW strike fund. In November andDecember 1969 Attorney Schmidt met two or threetimes with the officers and committeemen of the Feder-ation "to talk over [what had to be done] to affiliatewith the UAW."Sometime after May 25, 1969, Attorney Louis Hoff-man, an associate of Schmidt, began to handle somelegal matters for the Federation, and in November 1969Schmidt himself was retained by the Federation.Article XI of the Federation's constitution provided,inter alia,that "[i]n order to submit a ballot for affilia-tion to the membership of the Federation, it will requirethe approval of 75 percent of the members present atthe meeting of the Federation at the time such requestis presented for vote" and that "[i]t will require theapproval of 75 percent of the membership in goodstanding to permit such affiliation."At the Federation's general membership meeting onAugust 10, 1969, James Garland, a trustee of the Fed-eration, raised the possibility of "changing the by-laws[sic] for the purpose of affiliation from 75 percent to 50percent." The then president of the Federation, Hay-den Turner, stated that "the government is coming outwith a ruling on this matter." No further action wastaken.190 NLRB No. 114 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the Federation's general membership meeting onDecember 12, 1969, member Joseph Schmidt proposed,and committeeman Joseph D. Bruce seconded, aproposed amendment to article XI of the Federation'sconstitution which would only require the approval of51 percent of the membership in good standing to per-mit affiliation.No action was taken on this proposal.At the Federation's general membership meeting onJanuary 18, 1970, with 60-65 members present, Brucewithdrew his seconding motion and Joseph Schmidtwithdrew his motion to amend article XI of the Federa-tion'sconstitution.Thereupon, PresidentMeadorsread a new proposed amendment which had been en-dorsed by the executive committee of the Federation.This proposed amendment provided that the questionof affiliation with any other labor organization could besubmitted to the membership for secret ballot vote aftera notice had been posted on all bulletin boards at least5 days before any vote and would be effective if at least50 percent plus one of those members present at theFederation'smembership meeting voted in favor ofaffiliation.The members discussed in detail thisproposed amendment. Further, Attorney Schmidt gave"quite a talk on it" and explained what the UAW wasand what it could do for the members of the Federa-tion.On January 19, 1970, notices were posted on fivebulletin boards throughout the Employer's plant stat-ing that at the Federation's next general membershipmeeting on February 15, 1970, the proposed affiliationamendment would be read for a second time and thenwould be voted on.' On February 9, 1970, a secondnotice was posted on the bulletin boards urging em-ployees to attend the "very Important meeting of Feb-ruary 15, 1970." On February 13, 1970, a "SpecialReminder Notice" about the affiliation vote to be heldon February 15, 1970, was given to the chairman of theshop committee. He, in turn, gave copies to the com-mitteemen who distributed the notices to the menworking on each shift.At the February 15, 1970,meeting,President Mea-dors read the then current article XI of the Federation'sconstitution and the proposed amendment. After alengthydiscussionby the membership, AttorneySchmidt gave a "small talk" concerning the amend-ment.A stand-up vote was then taken which resultedin unanimous approval of the amendment (105 to 0).5After the vote, the membership discussed the amend-ment and Attorney Schmidt made a presentation of 10to 15 minutes concerning the amendment and theUAW. The membership wanted to take an immediatevote on affiliation with the UAW but upon the adviceof Attorney Schmidt the vote on affiliation was set forthe next regular monthly meeting, scheduled to be heldon March 15, 1970.On February 15, 1970, the Federation posted noticeson the five bulletin boards in the plant which stated thata secret ballot vote on affiliation with the UAW wouldbe held on March 15, 1970. On February 23, 1970, theFederation posted another notice stating that due toother commitments made by the Knights of Columbus(at whose hall the monthly membership meetings wereusually held), theMarch 15 membership meetingwould be held at the UAW local union hall and thatthere would be a secret ballot vote on affiliation. OnMarch 9 the Federation posted a third notice on thebulletin board. The notice informed the members of theforthcoming election and contained a small map show-ing the location of the UAW local union hall togetherwith directions of how to reach the hall. On March 13the Federation also distributed a special reminder no-tice on the March 15 meeting through the shop com-mitteemen. Further, on March 12, 1970, the Employersent to the employees' homes a letter requesting thatthey go to the March 15 meeting and vote.At the March 15 meeting each person, as he enteredthe hall, signed his name and shift on one of the twolists at a table near the entrance. These lists were keptby two members but they did not have a membershipor seniority list against which to check the names.'After everyone had signed the lists, Secretary Weberchecked to insure that no nonmembers were present.Two hundred seventy three persons signed the signa-ture lists.Also three UAW representatives werepresent at the meeting.The meeting began within a minute-or two of thescheduled time of 1:30 p.m. and was "quiet and or-derly." As some of the employees present were to beinitiated into the Knights of Columbus at approxi-mately 2:45 p.m., President Meadors dispensed withthe regular order of business to allow time for questionsfrom the floor about the proposed affiliation with theUAW. President Meadors read the affiliation proposal,introduced the UAW representatives each of whomgave a short talk, and then opened the meeting forquestions from the floor.The polls were opened at approximately 2:20 p.m.The trustees of the Federation who were in charge ofthe balloting had arranged to have four enclosed votingbooths for the voting. A trustee stationed himself infront of each of the booths and handed a ballot to eachvoter as he approached the booth. The voter then took°The notice also informed the employees that the amendment had been"unanimously proposed by the Executive Committee "'Itwas originally planned to have a secret ballot vote,but AttorneySchmidt advised that a secret ballot vote was not required,whereupon astanding vote was substituted6In its brief,the employer contends that the voting list contained sevennames which were not on the seniority list of March 15, 1970 However, noevidence was elicited at the hearing Further, the evidence with respect tothis seniority list from two employer officials was so contradictory andunclear as to cast grave doubt on its correctness THE HAMILTON TOOL COMPANY573the ballot into the booth, marked the ballot, and uponexiting deposited the ballot in a nearby ballot box. Thequestion and answer period may have been going onwhile the first voters were in line or were in the pollingbooths.After all persons present had voted, the ballot boxwas taken into a separate room which was then locked,and the trustees, the chairman of the shop committee,the president, and the two vice presidents counted theballots twice.The vote was 197 for affiliation, 75against,and 1 ballot blank, for a total of 273 ballots,which equaled the number of persons present at themeeting. The results were then announced to the mem-bership and the meeting was adjourned.By letter dated March 16, 1970, President Meadorsinformed the Employer that the membership of theFederation had voted to affiliate with the UAW; thatfrom "this date on the name of the union has beenchanged to International Union, United Automobile,Aerospace and AgriculturalImplementWorkers ofAmerica, U.A.W. Local Union No. 1688"; that "allofficers and functional leaders remain the same"; thatno change was anticipated in the day-to-day relation-ship with the Employer; that the "continuity of theLocal Union has been completely preserved"; that allcontractual commitments would be honored fully; andthat the change in name of the contracting unionshould be noted in the Employer's records. About 3weeks after the affiliation election, a UAW charter wasissued to the Petitioner.Approximately 4-7 days after the affiliation election,President Meadors asked the Employer if it would bepossible to have a UAW representative present at griev-ance meetings. The Employer stated that it wouldrather not have a UAW representative present at suchmeetings until it had time to consult with its counsel.Several other requests for the presence of a UAW rep-resentative at grievance meetings as well as for recogni-tion of the Petitioner were rejected by the Employer. Byletter datedMarch 25, 1970, the Employer informedMeadors thatits legal counselhad advised it that theFederation continuedin existenceand that it could not"recognize the validity of the claimed `affiliation."'Although the Federation voted to affiliate with theUAW and informed the Employer of such affiliation, asof the time of the hearing no steps had been taken todissolve the Federation and all financial affairs of theUnion have been conducted in the name of the Federa-tion. Further, the bank account is still in the name ofthe Federation, checked-off union dues are made out inthe name of the Federation, and membership forms andcheckoff authorizations are executed in the name of theFederation.The Employer alone opposes the requested amend-ment of the certification. The Federation made no ap-pearance at the hearing and no employee of the Em-ployer testified in opposition to the requestedamendment. Further, there is no evidence that anyemployee has opposed or objected to the affiliation withthe UAW since the affiliation vote was taken.The Employer contends that "[t]o allow amendmentin this situation would violate the Board's contract barrules." This contention is obviously without merit. ThePetitioner has clearly stated that all contractual com-mitments with the Employer will be honored fully.Besides,under Board law, an amendment of a certifica-tion, such as the one here sought, neither affects theBoard's normal contract-bar rules nor allows the pro-cessing of a representation petition during the midtermof a valid subsistingbargainingcontract of reasonableduration.The Employer also contends that "UAW participa-tion in the Federation's affairs amounted to a raid in-validating all actions taken."In support of this conten-tion the Employer argues that UAW representatives"not only guided but procured the actions of the Feder-ation" in voting to affiliate with the UAW and thatSchmidt, who was the attorney for both the Federationand the UAW,was a "partisan advocate and agent ofthe UAW in bringing about affiliation." We do not findthat the participation by UAW representatives in theFederation's affiliation amounted to a raid by theUAW.' The Federation's contractwith UAW repre-sentatives is understandable.To learn what steps it hadto take to affiliate with the UAW it was necessary forthe Federation to consult with the UAW. Although itisnot clear from the record whether the Federationinitiallycontacted the UAW with respect to theproposed affiliation, or vice versa, it is clear that, unlikethe situation inNews-Press Publishing Co.,145 NLRB803, relied on by the Employer, the UAW was not"instrumental in the efforts to terminate" the Federa-tion's status as the representative of the employees. TheFederation called and conducted all the membershipmeetings dealing with the proposed affiliation. TheUAW representatives were present at some of thesemeetings as guests of the Federation and merely ex-plained how affiliation could be effectuated and whatadvantages the employees would derive from suchaffiliation.We find that such circumstances do not nul-lify the action taken by the Federation to affiliate withthe Petitioner. Finally, we note that all of the casescited by the Employer in its brief in support of itscontention are distinguishable since,unlike here, thecertified union in those cases was still in existence andobjected to the proposed certification amendment. Ac-cordingly,we find no merit in this contention.The Employer contends that the "procedure used [toachieve affiliation]did not comply with minimumstandards of due process or provide adequate safe-'United States Gypsum Co,164 NLRB 931 574DECISIONSOF NATIONALLABOR RELATIONS BOARDguards" because allegedly (1) there was no opportunityfor debate before the affiliation resolution was votedupon; (2) the result was procured by a substantial andmaterialmisrepresentation in that it stated that allofficers of the Federation desired to affiliate; (3) thetiming and placement of the election was irregular andminimized participation; (4) nonmembers were im-properly barred from participation; and (5) the electionprocedures were irregular.With respect to (1), above, the evidence shows thatafter the president had read the affiliation resolutionand the UAW representatives had made brief talks, themeeting was opened for questions from the floor andthere were questions from the floor before the membersvoted on the amendment. While this procedure maynot be in strict compliance with Robert's Rules of Or-der which state "[a]ll resolutions ... may be debatedbefore final action is taken on them," the fact remainsthat all members were accorded the opportunity toraise any questions they may have had about theproposed affiliation. We also note that no member, dur-ing the meeting or since, has objected to the proceduresfollowed. Accordingly, we find no merit in this conten-tion.'With respect to (2), above, all the officers werepresent at the meeting and could have stated that theydid not desire affiliation if, in fact, they did not. As noneof them took advantage of this opportunity, their ac-quiescence in affiliation may reasonably be assumed.Contrary to the Employer's contention, there is noth-ing in the record to show that any officer was opposedto affiliation. The only evidence bearing even peripher-ally on that point is the testimony of one officer that theofficers had not been separately polled with respect toaffiliation. Accordingly, we find no merit in this conten-tion.With respect to (3), above, the evidence indicatesthat previous secret ballot elections of the Federationhad been held in a bus outside the Employer's premiseswhile the election here was held at the UAW hall ona Sunday afternoon. The Employer contends that this"move from a familiar location on a public street to anunfamiliar location and perhaps hostile location,' cou-pled with the scheduling of the meeting on a Sundayafternoon10 ... had an obvious impact on participa-tion" and constituted "an irregularity sufficient to voidthis election." By this argument the Employer wouldhave us infer that the Federation deliberately set out to°As the Board stated inGate City Optical Company, 175NLRB No 172,fn 3 "The Board . . does not normally concern itself with determiningwhether a membership meeting was held in strict conformity with a Union'sconstitution and bylaws absent a clear showing...of substantial ir-regularity "'There is absolutely no evidence in the record that the UAW local hallwas a"hostile location "1°The Federation's general membership meetings were usually held onSunday afternoonsrestrict the number of members who would attend themeeting and, by doing this, load the ballot box. Sincethere is no evidence in the record to support such aninference, we cannot accept it. We also note that at-tendance at this meeting was abnormally high whencompared with recent past membership meetings-273of the approximately 474 members attended the March1970 meeting, while only 105 attended the February1970 meeting, 60-65 attended the January 1970 meet-ing, and an average of 40-45 attended the September,October, and November1969 meetings.Further, notonly was the affiliation election to take place at thismeeting, but also the proposed affiliation was to bediscussed and explained. It is obvious that the streetoutside the Employer's premises was not a proper placeto hold such a discussion. Finally, the members werenotified at least three times where the meetings were tobe held and were even provided with a map or chartwith written instructions stating where the UAW localhall was located. In these circumstances, we find nomerit in this contention.With respect to (4), above, the evidence indicatesthat 30 probationary employees were not eligible toparticipate in the election. The Federation's contractwith the Employer provides for a 90-day probationaryperiod for new employees and the union security clauserequires new employees to become union membersafter 90 days of employment. None of the 30 probation-ary employees referred to above was a member of theUnion at the time of the affiliation vote. Under theFederation's constitution only members are entitled tovote in an election. The notices informing the em-ployees of the affiliation election were entitled "UnionNotice" and urged "all members" to attend. As thesubject voted upon involved an internal union matterrelating to the affiliation of the incumbent union ratherthan to the employee selection of a bargaining repre-sentative, the preclusion of nonmembers from votingdid not affect the regularity of the election. As theBoard has observed under similar circumstances, when"adequate opportunity to vote is provided to all those... eligible to vote, the decision of the majority actu-ally voting is binding on all."" Also, there is no evi-dence that any probationary employee attempted tovote in this election and was denied the right to vote.We note, moreover, that even if the 30 probationaryemployees had voted in the election and all had votedagainst affiliation, therewould still have been amajority vote in favor of affiliation. Accordingly, wefind no merit in this contention.With respect to (5), above, the evidence shows thatthree UAW representatives were present in the room atthe time of the voting and may have answered a ques-" East Ohio Gas Company,140 NLRB 1269,1270. See alsoNorth Elec-tricCompany,165 NLRB 942 THE HAMILTON TOOL COMPANYtion or questions from the floor while the employeeswere lining up at the polls or the first employees wereactually voting.Further, the voters'names were notchecked byany membership or eligiblity list beforethey were permitted to vote,and members remained inthe hall afterthey had voted.Again,we note that it isthe Employer alone who objects to the voting proce-dure-neither the Federation nor any member thereofobjected to the procedure during the meeting, or hasdone so since.Also, thereis no evidence that any per-son saw how another voted or that there was partisanelectioneering going on during the actual voting. Whilethe procedures used during this union election may notmeasure up to the standards the Board demands for itsown elections,on the facts of this case,we are notwilling to find that the procedures were so lax or so"substantially irregular"as to negatethe validity of theelection,and especially so in the absence of any com-plaint from the Federation or any member thereof. Inour opinion the vote was an accurate reflection of thedesires of the participating membership.12Accordingly,we find no merit in this contention.The Employercontends finally that the Federationremains a"potentially viable,functioning organiza-tion"and that"[t]he Board's procedure for amendingcertification may not be utilized to substitute one labororganization for another which circumvents the con-gressional mandate of Section 9of the Act."In supportof this contention,the Employer argues:No matter how similar two labor organizationsmay appear-no matter how regular and demo-cratic the selection procedure may appear-if, infact, the organization seeking certified status is notprecisely the same organization which "survivedthe crucible" of a Board conducted election, theBoard is without power to certify it.We disagree. If we accepted this argument of the Em-ployer, contrary to past precedent,we would nevergrant an amendment to a union's certification whichwould permit affiliation with,or disaffiliation from,another labor organization. It is true,as we stated inMissouriBeef Packers, Inc.,175 NLRB No. 170, that:Amendment of certification,by and large, is in-tended to permit changes in the name of the repre-sentative,not a change in the representative itself.Where,as here, there is no guaranty of continuityof representative and the certified labor organiza-tion is a functioning viable entity,and opposesamendment,itcannot be granted without doingviolence to the purposesof the Act, whichincludethe promotionof stabilityin labor-managementrelations." SeeAmerican Bridge Division, United States Steel Corporation,185NLRB No 98,Gate City Optical Company, supra575However, the facts of this case are opposite to thefacts presented inMissouri Beef Packers, Inc., supra.Here, the certified labor organization does not opposeamendment and is not a presently functioning viableentity. In fact, the certified Union has now become thePetitioner.Our conclusion that the Petitioner is, inlegal effect, no more than an organizational continuityof the Federation is not rebutted by the evidence show-ing that after the Petitioner's charter was issued, thebank accounts, checkoff authorizations, and member-ship applications remained in the name of the Federa-tion, no members of the Federation have resigned, andthere has been no election of officers. As clearly ap-pears, these practices were occasioned chiefly by thefact that the Employer refused to recognize the Peti-tioner and insisted upon dealing with its officers only asrepresentatives of the Federation." Also, there was noneed for an election of officers,since,as the Employerwas informed, the officers of the Federation became theofficers of the Petitioner. Further, as the Board recentlystated inNorth Electric Company,165 NLRB 942:In determining whether to grant a motion toamend a certification, we are guided by the generalrule that such motions may not be granted whenthey raise a question concerning representationthat can only be resolved by an election. Thus, wedo not permit the amendment of a certificationwhere a schism is involved; that is where the cer-tified representativeremains inexistence and op-poses the amendment. Nor do we grant amend-mentswhere , the possibility of a questionconcerning representation remains open becauseof the affiliation took place under circumstancesthat do not indicate that the change reflected amajority view.However, here, as inNorth Electric Company, supra,we are satisfied that none of the above situations arepresented by this record. It is our opinion that theamendmentof the certification here "would insure toemployees the continuity of their present organizationand representation,"" as the Federation no longer ex-ists but functions as a local of the Petitioner." SeeEquipment Manufacturing, Inc,174 NLRB No 74 In support ofthis contention,the Employer also alleges that no steps have been taken todissolve the Federation in accordance with Ohio law (the Federation hadbeen incorporated under Ohio law) and that there is no evidence that theofficers are not willing to continue to serve as officers of the Federation Withrespect to the corporate dissolution of the Federation, we find this to bemerely a ministerial act and of no substantive importanceWe also find thatthe fact that the Federation officers informed the Employer that the Federa-tion had voted to affiliate with the Petitioner, that the name of the Federa-tion was not that of the Petitioner, and that the officers were now the officersof the Petitioner,shows that the officers were no longer willing to serve asofficers of the Federation Further, no evidence was elicited at the hearingthat even suggested that the officers were still wilting to serve as officers ofthe Federation" EmeryIndustries,Inc,148 NLRB 51, 53 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, we can perceive no reasonfor not granting the Petitioner's request.We shalltherefore amend the certification in Case 9-RC-7980to reflect the current name and affiliation of the cer-tified union.15ORDERIt is hereby ordered that the petition to amend thecertification filed by International Union, United Au-tomobile,Aerospace and Agricultural ImplementWorkers of America, UAW, Local No. 1688, be, andit hereby is, granted, and that the Certification of Rep-resentative issued in Case 9-RC-7980 be amended bysubstituting "International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, Local No. 1688" for "Hamilton ToolEmployees Independent Federation, Inc."CHAIRMAN MILLER concurring;I agree with the result reached by my colleagues inthis case, for the reason that it appears to conform withsuch precedent as we have in this area.That precedent, however, rests upon a rather thinpremise, i.e., that the now affiliated local is the sameentity as the former independent union, and that noquestion concerning representation exists.While there occasionally comes before us a casewhere the facts justify such a finding (as, for example,when a union merely changes its name or style of desig-nation), this case raises a serious question as to whethersuch a finding here is no more than a legal fiction.Members of locals affiliated with large internationalunions enjoy the benefits of, and are subject to therestrictions imposed by, the constitutions, bylaws, andpractices of those sophisticated and highly institution-alized nationwide organizations. They are of a quitedifferent character from a totally local, "home-grown"and autonomous independent union. Few realists in theworld of industrial relations would assert that a localof the Auto Workers or the Steelworkers is the "sameunion" as the autonomous predecessor independent. ABoard claiming expertise in this area of social and eco-nomic life should not close its eyes to these realities.What we are really doing in these cases, therefore, isto permit certification of a new and different bargainingagent during the life of a contract, contrary to our usualcontract-bar rules, although we place a limitation on" This amendment is not to be construed, however, as having the forceand effect of a new certification of representativethe normal right of a new agent to engage in freshbargaining, holding that it must instead administer theexisting contract.This result is a quite reasonable accommodation be-tween the statute's sometimes inconsistent purposes ofindustrial stability and freedom of choice. The proce-dures by which we reach that result are, however, veryquestionable, particularly because we now certify thisnew bargaining agent without having ourselves super-vised the procedures by which the employees have de-termined to change agents. Instead, we content our-selves with the "internal" procedures of the employeegroup, provided they meet certain minimum safeguardsof due process, which admittedly generally fall short ofthe carefully supervised and controlled procedureswhich apply when we are petitioned to conduct anelection under Section 9 of our Act.The rather incongruous result is that if the officers ofan independent union were to secure the signatures ofan overwhelming majority of the total work force oncards indicating a desire to abandon the independent,authorizing representation by a newly chartered localof an affiliated union and petitioning us to conduct anelection to determine by secret ballot whether a changein employee choice had indeed occurred, we wouldsummarily dismiss the petition on contract-bar princi-ples. But if the same officials call an "affiliation" meet-ing and secure even a slim majority vote for affiliationby members present and voting in a procedure occur-ring outside our regulated procedures, we routinelyissue our certificate to the same newly chartered local.Iwould prefer, if we are to continue to reach theresult here, that we adopt an appropriate modificationof our contract-bar principles and permit, under appro-priate circumstances, a mid-contract Board election todetermine whether a different agent should administerthe agreement for its duration. I believe we should faceup to the facts in this manner, rather than to continueto rely on elections conducted under varying privatelyadopted rules.Since, however, my colleagues are not disposed tofollow this course, and since it would in any eventprobably be better to make any such change throughthe exercise of our rulemaking powers, I reluctantlyconcur in the result in this case since this record doesshow that the employees and their representatives metthe requirements which we have thus far imposed asprerequisites for "amending" our certifications underlike circumstances.MEMBERJENKINS,dissenting:For the reasonsstated in my dissent inNorth ElectricCompany, Inc.165 NLRB 942, Iwould not amend thecertification.